DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to the request for continued examination filed on 08/10/2020 as a result of the Final Action mailed on 04/10/2020. 
Claims 1-9, and 32-39 have been examined in this application. Claim 31-39 are newly presented. All other claims are cancelled.
Claims 20, 21, and 31 and withdrawn; see restriction below. 
The information disclosure statements (IDS) submitted on 02/22/2021 and 06/25/2020 have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2015 has been entered.


Response to Arguments
Applicant's arguments, see pages 8-9, in regards to claim rejections under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

“The Office Action fails to address whether the individual additional features of the independent and dependent claims (alone or in combination) amount to significantly more in the manner required by the Revised Guidance and the Berkheimer Memo. In particular, with respect to independent claims 1, 20, and 32, the Office Action merely baselessly, and clearly incorrectly, concludes that "the additional elements amount to no more than mere instructions to apply the exception using a generic computer component." Office Action, p. 7. However, the Office Action does not identify or address any of the additional features of the independent claims, nor does the Office Action support this assertion with any of the citations enumerated in the Berkheimer Memo, nor by taking Official Notice, for each such additional feature.”
The Examiner disagrees. The following is taken directly from the Final Office Action filed on 04/10/2020:
The claims recite the following additional elements: secure element, electronic device, merchant subsystem, non-transitory computer-readable medium, instructions, one or more processors, and memory. The additional elements are recited at a high level of generality, wherein the claims recite general means for accessing data, receiving data, and presenting data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 

The Office Action explicitly stated that all the claims were rejected, and that all the claims were analyzed, not just the independent claims alone. In addition to this fact, and assuming arguendo that the dependent claims were not analyzed, per Applicant’s arguments, any dependent claims that depend from a rejected claim are inherently rejected. Furthermore, the Applicant has failed to point out any additional elements that the dependent claims include that would overcome the rejection. Applicant also fails to disclose how such, if any additional elements would amount to more than just merely an abstract idea. If Applicant is under the impression that a dependent claims contains elements that would result in the claims not being abstract, then Applicant has failed to include such a dependent claim into an independent claim in order to move prosecution forward. 
In fact none of the dependent claims recite any additional elements except for claim 39, which recites now, based on the amendment entered with the RCE filed on 08/10/2020, “a broadcast signal.” The signal / additional element alone or in combination with all claims does not make the claims less abstract, nor does such an additional element integrate the abstract idea into a practical application. Claim 39 and all of the claims combined do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, 
In analyzing the specification to identify whether such a “broadcast signal” would result in the claim being less abstract, the Examiner failed to find one instance of the claimed “broadcast signal” in the specification. The specification does recite the term “signals,” but such signals are merely recited as being received and sent back out using the input component 110 and output component 112. The user device is a generic off the shelf device comprising generic structure; processor, memory, instructions, communication components, etc. which merely automate the abstract idea.
Applicant also argues the following:
“additional claim elements of the independent and dependent claims are therefore considered to be "not well-understood, routine or conventional." Berkheimer Memo, p. 3. For at least these reasons, the additional elements do amount to significantly more than the alleged judicial exception, and the Examiner has not established a prima facie rejection under 35 USC § 101. 
Thus, should any subsequent Office Action sustain the 35 USC § 101 rejection of any of the claims, the Office Action would have to establish that each and every additional feature of each and every rejected claim (individually and in combination) is well-understood, routine or conventional by identifying, in writing, for each and every additional ferature of each and every rejected claim (individually and in combination), at least one of three enumerated citations, or by taking Official Notice. Berkheimer Memo, pp. 3-4, and Revised Guidance, p. 23.”

The Applicant’s understanding of how to analyze the claims in order to determine whether they amount to an abstract idea or not is flawed. The Examiner did in fact establish a prima facie case of why the claims amount to an abstract idea by analyzing the claims as a whole and determining whether they amount to an abstract idea, characterizing the abstract idea under certain methods or organizing human activity, explicitly listing one by one the additional elements in the claims, and even establishing that such additional elements do not integrate the abstract idea into a practical application and finally that the additional elements, which were written out one by one do not result in significantly more than the abstract idea. 
The Examiner does not have to state that the claims / additional elements are well-understood, routine, conventional activity because the Examiner never indicated that the claims / additional elements are well-understood, routine and conventional. Such a consideration is ONLY applicable under Step-2B. See MPEP 2106.05(d).
Applicant seems to be confusing the above requirement with analyzing the claims under all other considerations for evaluating whether additional elements amount to significantly more/ inventive concept. The Examiner pointed out that the claims do not amount to significantly more and that the additional elements / all claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds 

Claim 1 recites: “accessing credential availability data….” The mere accessing of data can be done by a human by merely opening a piece of paper to read data on that piece of paper. The claim recites “an electronic device” having a “secure element” but such elements are nothing but additional elements, which do nothing but automate the abstract idea. As the Examiner previously stated, the additional elements amount to merely instructions to apply the exception using generic computer components. The device and its components do nothing more than automate the abstract idea. 
Claim 1 then recites, “receiving, responsive to… being located within a particular distance of a merchant… merchant context data…” Again this step can be done by a human standing outside a merchant and reading a sign that says we accept cash payments only. The additional element of “a broadcast message” or “merchant subsystem” does not make the claim less abstract. Again, given the claims’ broadest reasonable interpretation, these elements merely automate the abstract idea of presenting some form of payment based on received data. 
In regard to the last limitation, claim 1 recites, “presenting payment recommendation data that recommends at least one of the first or second type of payment… as a default payment… for a transaction with the merchant… based at least in part on the accessed credential availability data and the received merchant context data. Once again, presenting data amounts to nothing more than writing something on a piece of paper and displaying it. The additional elements, “payment credential,” “merchant subsystem,” are recited at a high level of generality. These elements merely automate the abstract idea. 
Applicant further argues that the specification provides support for “auto-switching…” payment methods. 
Because the Applicant changed the scope of the invention by amending claim 20 to include the argued switching of payment methods, the claims are no longer examined and have been restricted; withdraw. 
The claims are not patent eligible. 
Applicant's arguments, see Pages 9-12, in regards to claim rejections under 35 U.S.C. §103 have been considered but are moot as they do not apply to the relied upon reference. 
The Examiner is not conceding that the previously relied upon references do not teach the claim elements as a whole. Instead the Examiner is providing this new reference to point out that the claims are not patent eligible and in efforts of advancing prosecution. Other references are also included in for PTO-892 to further emphasize that the claims are taught by multiple references. Applicant is encouraged to review these references, which capture what the Applicant deems as their invention. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 32-39, drawn to presenting payment recommendation based on received data; classified in G06Q20.
II. Claims 20-21 and 31, drawn to automatically switching at the electronic device and on behalf of the user a default payment credential, classified in G06Q30.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as presenting a payment method to a user to complete a transaction. Subcombination II has separate utility such as automatically switching the payment method on behalf of the user. See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 32-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-9, and 32-39 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-9, and 32-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea of provisioning a recommended payment method based on received data without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. The claims clearly outline rules / instructions being followed before a device displays recommended payment methods (i.e. accessing data, receiving data and in response presenting payment recommendation data). By recommending a payment method, the claims outline fundamental economic principles, which are based on settling consumer and retailer transactions and facilitating such transactions by providing recommended payment methods. 
Claims 1, and 32 for instance recite, in pertinent part: 
A method comprising:
accessing credential availability data indicative of the at least one payment…;
receiving, responsive to… being located within a particular distance of a merchant… and via a… message from the merchant… merchant context data associated with the merchant… wherein the merchant context data is indicative of a preference for a first type of payment… over a second type of payment…; and
presenting payment recommendation data that recommends at least one of the first or second type of payment… as a default payment… for a transaction with the merchant… based at least in part on the accessed credential availability data and the received merchant context data. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: electronic device, secure element, payment credential, merchant subsystem, broadcast message, merchant application, device, memory, at least one processor, and broadcast signal. The additional elements are recited at a high level of generality and only perform generic functions of accessing data, receiving data, and displaying data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
For instance, claims 3 and 39 include the following additional elements: merchant application running on the electronic device and a broadcast signal respectively. 
These additional elements merely automate the abstract idea and fail to integrate the abstract idea into a practical application. They also fail to provide significantly more than the abstract idea. 
The claims are not patent eligible.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 32-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 7413113 to Zhu (“Zhu”).

Per claims 1, and 32 Zhu teaches all of the following limitations: 
A method comprising [Abstract and Figures 1-2]: 
at an electronic device comprising a secure element that comprises at least one payment credential (device 10 contains hardware including memory for storing virtual cards which are utilized to settle a transaction) [Abstract, Col. 3, Ln. 26-33; Col. 6, Ln. 59-67 and Figures 1-2]: 
accessing credential availability data indicative of the at least one payment credential (the device has access to multiple payment methods) [Col. 3, Ln. 16-32; and Figures 1-2];
receiving, responsive to the electronic device being located within a particular distance of a merchant subsystem and via a broadcast message from the merchant subsystem, merchant context data associated with the merchant subsystem, wherein the merchant context data is indicative of a preference for a first type of payment credential over a second type of payment credential (when the device is brought into proximity of the card reader, RFID technology is used to establish communication between the devices and further location information is determined based on the data received from the merchant reader via the established communication and based on this data a determination of a preferred payment method is determined) [Col. 4, Ln. 44-55; Col. 5, Ln. 18-43; Col.7, Ln. 22-47; Col. 8, Ln. 14-30]; and 
presenting payment recommendation data that recommends at least one of the first or second type of payment credential as a default payment credential for a transaction with the merchant subsystem based at least in part on the accessed credential availability data and the received merchant context data (the device presents card / payment options based on merchant data / merchant location and /or further based on other rules that can be established) [Col. 7, Ln. 30-47; Col. 8, Ln. 14-30].

Per claims 2, and 33 Zhu teaches further comprising, at the electronic device, accessing user preference data, wherein the presenting comprises presenting the payment recommendation data further based at least in part on the accessed credential availability data, the received merchant context data, and the accessed user preference data (context rules are also used to determine card selection) [Col. 7, Ln. 30-61; Col. 8, Ln. 14-30].
Per claim 3, Zhu teaches wherein the merchant context data is received via an online merchant application running on the electronic device (device includes an application that allows communication with a merchant card reader) [Col. 6, Ln. 59-61; Col. 7, Ln. 1-3].
Per claims 4, and 38 Zhu teaches wherein the merchant context data is received by the electronic device directly from the merchant subsystem [Col. 6, Ln. 59-61; Col. 7, Ln. 1-3].
Per claims 5, and 34 Zhu teaches wherein: the at least one payment credential comprises the first type of payment credential and the second type of payment credential; and the presented payment recommendation data comprises information recommending use of the first type of payment credential ahead of the second type of payment credential [Col. 7, Ln. 30-47; Col. 8, Ln. 14-30].
Per claims 6, and 35 Zhu teaches wherein: the at least one payment credential comprises the first type of payment credential and the second type of payment credential; and the presented payment recommendation data comprises information indicative of the first type of payment credential but not the second type of payment credential [Col. 7, Ln. 30-47; Col. 8, Ln. 14-30].
Pre claims 7, and 36 Zhu teaches wherein: the at least one payment credential comprises the first type of payment credential, the second type of payment credential, and a third type of payment credential; the presented payment recommendation data comprises information indicative of the first type of payment credential but not the third type of payment credential [Col. 7, Ln. 30-47; Col. 8, Ln. 14-30].
Per claims 8, and 37 Zhu teaches wherein: the at least one payment credential comprises the first type of payment credential but not the second type of payment credential; and the presented payment recommendation data comprises information indicative of the first type of payment credential and information indicative of the second type of payment credential [Col. 7, Ln. 30-47; Col. 8, Ln. 14-30].
Per claim 9, Zhu teaches wherein the presented payment recommendation data comprises information describing the benefit of using the first type of payment credential (benefit is based on rules established by the user in addition to all the other data received) [Col. 7, Ln. 30-47; Col. 8, Ln. 14-30].
Per claim 39, Zhu teaches wherein the merchant context data is received by the electronic device directly from the merchant subsystem via a broadcast signal (RFID signal is what allows the merchant reader and the mobile device to communicate) [Col. 6, Ln. 22-32; Col. 7, Ln. 54-61].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
The Examiner encourages Applicant to read the references cited, Hodge et al. and Grigg et al., which disclose what the Applicant deems as their invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685